Citation Nr: 1403263	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-18 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for chronic lumbosacral strain with lumbar disc annular tear and protrusion, rated 10 percent prior to June 10, 2009, 20 percent from June 10, 2009 to March 11, 2012, and 40 percent from March 12, 2012.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a May 2012 rating decision, the RO granted an increased disability rating of 40 percent from March 12, 2012.  As this rating is not the maximum rating available for this disability, the claim remains in appellate status, and the Board has re-characterized the issue to include staged ratings as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The issues of entitlement to service connection for radiculopathy of the lower extremities, to include as secondary to service-connected chronic lumbosacral strain with lumbar disc annular tear and protrusion, and entitlement to service connection for neck disability, to include as secondary to service-connected chronic lumbosacral strain with lumbar disc annular tear and protrusion, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  There was no demonstration of increased functional impairment due to the service-connected low back disability during the one year period prior to receipt of the increased rating claim on June 10, 2009.

2.  Throughout the pendency of the appeal, from June 10, 2009, the Veteran's chronic lumbosacral strain with lumbar disc annular tear and protrusion was manifested by chronic pain, weakness, tenderness, and decreased range of motion and resulted in incapacitating episodes requiring bed rest.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for chronic lumbosacral strain with lumbar disc annular tear and protrusion prior to June 10, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2009).

2.  The criteria for a disability rating of 40 percent for chronic lumbosacral strain with lumbar disc annular tear and protrusion on and after June 10, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2013).

3.  The criteria for a disability rating in excess of 40 percent for chronic lumbosacral strain with lumbar disc annular tear and protrusion on and after March 12, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Here, a July 2009 letter informed the Veteran of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria necessary for assignment of a disability rating and effective date.   

All the VCAA requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claim.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Further, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," a June 2011 Statement of the Case set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating formulas for the current evaluations and for all other higher evaluations.  The Veteran was thus informed of what was needed not only to achieve the next higher schedular rating but also what was needed to obtain all schedular ratings above that assigned.  Therefore, the Board finds the Veteran has been informed of what was necessary to achieve higher ratings for the service-connected disability at issue.  See Bernard, 4 Vet. App. 384; Sutton, 9 Vet. App. 553.

Duty to Assist

With respect to the issue decided herein, the Veteran's claims file contains service treatment records, VA examination reports, VA treatment records, identified private treatment records, written statements submitted by the Veteran and his wife, and lay testimony.  In addition, the Veteran underwent multiple VA examinations in connection with his claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds the VA examinations, considered together, adequate for purposes of rating the Veteran's claim during the periods on appeal.  First, they were predicated on a review of the Veteran's claims file, consideration of the Veteran's statements, and the results of adequate and complete physical examinations.  Additionally, clinical findings pertinent to the applicable criteria for rating the Veteran's disability were provided.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).   

In February 2012, the Veteran testified before a Decision Review Officer (DRO) at a hearing held at the RO.  The provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the DRO who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO explained the issues and asked questions to solicit information about the potential availability of any pertinent outstanding evidence.  The Veteran was also assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative asked the Veteran specific questions regarding his symptoms of and treatment for his service-connected back disability.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

As all relevant facts have been properly and sufficiently developed in this appeal, no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria and Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2013).  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disabilities exhibit symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2013); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  Id.; 38 C.F.R. § 4.45.

The general rating formula for diseases and injuries of the spine (General Rating Formula) provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  Under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this Note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As noted above, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a  physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2013).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's increased rating claim was received in June 2009, as such, the rating period for consideration on appeal is from June 2008.  38 C.F.R. § 3.400 (2013).  VA outpatient treatment reports of record are dated from August 2008.  The treatment reports dated prior to March 2009 do not reflect assessment of, or treatment for, the service-connected low back disability, with the exception of notation of complaint of back pain by medical history.

A March 2009 VA treatment record shows the Veteran reported constant, aching back pain that affected sleeping, physical activity, walking, and work productivity.  A June 2009 VA treatment record indicates the Veteran was physically active, worked on a farm, and operated heavy equipment.

In August 2009, the Veteran underwent VA examination in connection with his claim.  The Veteran rated his back pain as a five out of 10 in severity at rest and an eight with activity.  It was aggravated by standing for 10 minutes, walking two blocks, lifting over 25 pounds, and driving over 30 minutes.  It radiated to the left knee.  He had no associated incontinence or erectile dysfunction, and he did not use any brace.  Lumbar flexion was from zero to 45 degrees, extension was to 25 degrees, lateral movement to the left was to 20 degrees, and lateral movement to the right was to 25 degrees.  Rotatory movement to the left and right was to 30 degrees, respectively.  There was no scoliosis, and paraspinous muscle tone was normal.  His gait was normal, and he could walk on his heels and toes.  There was no clonus.  The impression was chronic lumbosacral strain with back pain, left leg radiation, moderate subjective complaints, and minimal disability.  The Veteran's back pain was aggravated by driving his truck during fertilizer application and getting into and out of his truck.  There were no effects on daily activities.  There was no additional decrease in range of motion with repetitive movement as it related to pain, weakness, excess fatigue, or incoordination.  There was no additional decrease in range of motion with flare-ups.  Examination revealed painful motion but no weakness or tenderness.  The Veteran did not experience any incapacitation over the last year due to his back.  The VA examiner opined that the Veteran's back disability did not render him unemployable.  X-ray examination revealed no appreciable degeneration of the discs.  There was only mild osteophyte formation seen along the margins of the L4 vertebra.  There was no narrowing of disc spaces, no spondylolysis, and no spondylolisthesis.  The sacroiliac joints appeared normal.  

A January 2010 magnetic resonance imaging scan (MRI) of the lumbar spine revealed three millimeter broad-based posterior and biforaminal disk bulging at L5-S1 with facet hypertrophy and an associated annular tear.  There was mild to moderate bilateral foraminal narrowing without significant central stenosis.  

A January 2010 private treatment record shows the Veteran complained of low back pain that radiated to his left lower extremity as well as numbness and a weakness sensation.  The Veteran stated that his back was getting progressively worse and that standing, sitting, and walking caused more pain.  He also asserted that he could not sleep well because of his symptoms.  On examination, range of motion of the back was intact and painful in all directions.  Pinprick, vibration, and light touch sensations were intact.  Muscle strength was good, reflexes were normal, and the Veteran's gait was good.  He was able to walk on his heels and toes without any difficulties, and there was no muscle atrophy.  Nerve conduction studies were normal.  There was no electromyographic evidence of nerve root compression, neuropathy, or myopathy.

In his February 2010 Notice of Disagreement, the Veteran reported that his back pain was a daily struggle and that he was lucky to get four hours of uninterrupted sleep.  He stated that moderate lifting, bending, stooping, prolonged sitting, driving, and prolonged standing were out of the question.  He reported that there were not any jobs available that he was capable of performing.  The Veteran stated that his physical activities were very slow and moderate and were becoming more and more difficult and causing problems with his employer.  He stated that he worked as an applicator driver applying both liquid and dry fertilizer, which consisted of bouncing in a seat over rough terrain, climbing in and out of his truck, climbing on top to mix chemicals, and carrying heavy boxes.  The Veteran reported that from January 2009 to January 2010, his back disability had caused him to lose 179.25 hours of work.

X-ray examination in March 2010 revealed a negative lumbar spine series.  There was no acute process seen, and there was mild degenerative narrowing at L5-S1.

In a May 2010 written statement, the Veteran reported that he had resigned from his employment because he was unable to perform at a level that was satisfactory for his employer.  He stated that any and all activity for him was moderate, at best.  Prolonged sitting, standing, walking, driving, and light lifting were impossible for the Veteran.  The Veteran asserted that he was not able to perform activities to be employed and earn enough in order to support his family.

A November 2010 VA treatment record shows the Veteran had severe pain and difficulty sitting, standing, and lying down.

X-ray examination in January 2011 revealed degeneration of the discs with small disc protrusions at L5-S1 and L3-L4 levels but without spinal stenosis.  There was an annular tear at the L4-L5 level.  Facet joints and neural foramina were unremarkable.

A May 2011 VA treatment record shows the Veteran primarily had aching, low back pain in the right side, with occasional pain in the left side, that tingled and radiated into the right thigh.  He reported the pain was constant and worsened with standing, walking, and sitting.  The Veteran denied bowel and bladder incontinence, fever, chills, and weight loss.  An addendum record shows the Veteran's gait was normal and he could walk on his toes and heels with normal station and coordination.  With respect to cervical range of motion, there was a mild decrease in all planes without pain, and with respect to trunk range of motion, there was a moderate decrease in all planes with significant pain.  The Veteran had normal spine alignment.  All dermatomes were intact and plantar response was normal.  The Veteran had spinous process tenderness at the L4-5 and right ilium and myofascial tenderness at the mid-trap, levator scapulae, cervical paraspinals, lumbar paraspinals, gluteal, and piriformis.  The assessment was lumbar segmental dysfunction, degenerative disc disease/degenerative joint disease, disc protrusions, and annular tear L4-5.  

A May 2011 Revised Oswestry Index Questionnaire shows the Veteran's pain was severe but came and went.  Because of the pain, the Veteran was unable to do any washing and dressing without assistance.  The pain prevented him from lifting heavy weight but he could manage light to medium weights if they were conveniently positioned.  The Veteran could only walk while using a cane or on crutches, and his pain prevented him from sitting for more than one half hour.  The Veteran could not stand for longer than 10 minutes without increasing pain, and because of his pain, the Veteran's normal night of sleep was reduced by less than one half.  Pain also restricted the Veteran's social life, and he stated that he did not go out often.  He also reported extra pain while traveling, although it did not compel him to seek alternative forms of travel.  The Veteran reported that his pain was neither getting better nor worse. 

In the Veteran's June 2011 substantive appeal, he reported that he now needed a cane to get around, was limited in his walking and movement, and took many medications to help ease his back pain.  He stated that he could only do a fraction of what he used to be able to do.  The Veteran also reported that he now had neck problems and pain down his right leg as the result of his back pain.  He stated that he had quit his job in May 2010 because he could no longer bend, stoop, climb up and down into his truck, or lift bags as the result of his back pain.  He also reported that he could no longer sleep in his bed and that his back pain had ruined his sex life.

In written statements dated in July 2011, the Veteran's wife reported that she had been married to him for nine years and had witnessed him in excruciating pain during that time.  She stated that the Veteran no longer slept in his bed and took strong pain medication.  She also described how in 2008 the Veteran's back froze up while he was in his recliner and she had to call an ambulance to take him to the hospital.  On a more recent occasion, when the Veteran was in a lot of pain, his legs would not hold him as he walked to the sink and he collapsed.  She states that he usually used a cane at the grocery store but sometimes was forced to use a motorized cart due to his low back pain.  The Veteran's wife reported that the delegation of chores around their home had changed and she now did the heavy lifting.  She also stated that the Veteran was no longer able to work as an applicator truck driver due to the exacerbation of his pain riding around on the rough terrain.  She reported that in the 12 years she had known the Veteran, his health had decreased dramatically.  In addition, the Veteran's wife reported that his lower back pain now affected his neck, causing limited mobility and range of motion.  

A December 2011 VA treatment record reflects a diagnosis of degeneration of lumbar or lumbosacral intervertebral disc.  The Veteran was referred for a consultation because of chronic low back pain that affected his gait, and the VA physician reported that he would benefit from a single point cane.

In a February 2012 letter, a VA chiropractor reported that the Veteran had a low back injury with relating degenerative changes that induced chronic pain and affected his gait.  The Veteran utilized a cane for support.  Per the Veteran, lifting more than 10 pounds markedly worsened his low back pain, as well as standing and walking for longer than five minutes, sitting for longer than 15 minutes, and bending.  The chiropractor requested that these conditions be considered for potential employment as they could aggravate his back pain easily.

The Veteran also submitted a February 2012 letter from a private physician Dr. J. Speaker, in support of his claim.  Dr. Speaker stated that she had been treating the Veteran since 1999.  Dr. Speaker stated that in October 2010, she had issued paperwork for a handicap placard due to the Veteran's inability to walk any distance or stand for extended periods of time.  The Veteran had also been going for chiropractic treatment, which provided temporary relief, and receiving physical therapy.  He had also been prescribed Talwin and Naproxen for pain and Valium for his muscle spasm.  In Dr. Speaker's opinion, the Veteran was unable to secure and keep a substantially gainful occupation because of his service-connected lower back injuries.  Dr. Speaker based the opinion on the findings and results of the January 2010 MRI as well as the Veteran's lack of improvement with physical therapy and chiropractic care.

At the February 2012 hearing, the Veteran testified that he was limited in sitting, standing, and walking.  He stated that he was able to get out of the house once a week to go to the grocery store and that the rest of his week involved only moderate activity around the house, to include bathing and light cleaning up.  The Veteran also reported that he had been taken to the emergency room approximately four years ago when he had collapsed due to his back pain.  He testified that he had been unemployed since May 2010 because he was no longer able to work as a fertilizer applicator truck driver.  He was unable to perform the duties that involved having to carry 60 pound boxes of chemicals, climbing up and down off his truck, mixing, and driving.  The Veteran's wife testified that she did all of the heavy lifting at home and that her husband's condition had progressively worsened.  The Veteran also reported aching pain that radiated down into his left leg.  

In March 2012, the Veteran underwent additional VA examination in connection with his claim.  The VA examiner diagnosed chronic lumbosacral strain and lumbar disc annular tear/protrusion.  The Veteran reported that he could only walk short distances and could not sit, stand, or walk for long periods.  He could not lie in bed for long periods and moved to his recliner for sleep.  He denied flare-ups that impacted the functioning of his thoracolumbar spine.  On physical examination, forward flexion was to 45 degrees, with pain beginning at zero degrees.  Extension, right lateral flexion, and left lateral flexion were to five degrees, with pain beginning at zero degrees.  Right lateral rotation and left lateral rotation were to zero degrees, with pain beginning at zero degrees.  After repetitive-use testing, forward flexion was to 45 degrees, extension was to five degrees, right lateral flexion was to five degrees, left lateral flexion was to five degrees, right lateral rotation was to zero degrees, and left lateral rotation was to zero degrees.  The VA examiner recorded that the Veteran's functional impairment involved less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The Veteran was tender to light palpation in the lumbar paraspinous musculature but did not have guarding or muscle spasm of the thoracolumbar spine.  Muscle strength was normal, and there was no evidence of muscle atrophy.  Knee and ankle reflexes were hypoactive, and sensory examination was normal.  The Veteran denied radicular pain and other symptoms due to radiculopathy.  There was no evidence of any other neurological abnormalities or findings related to a thoracolumbar spine condition, to include bowel and bladder problems.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  He constantly used a cane.  X-ray examination confirmed the presence of arthritis.  The Veteran reported that he quit his job that involved heavy lifting and driving a truck across land. 

A VA physician provided an addendum opinion in July 2012.  The VA physician reviewed the Veteran's claims file and noted the February 2012 letter from the Veteran's chiropractor.  The VA physician opined that the Veteran had a service-related condition of back pain that limited his ability to work.  The Veteran had been a fertilizer truck driver but driving on irregular surfaces and bouncing around in the truck had caused him too much pain to continue working.  The Veteran was restricted to lifting no more than 10 pounds and limited to walking and standing for no more than five to 10 minutes.  The Veteran was able to sit for about 20 minutes before he needed to get up and move around.  The Veteran was not able to do physical or sedentary work.  Due to these limitations, the VA physician opined that the Veteran's service-connected disability rendered him unable to secure and maintain substantial, gainful employment.  

An August 2012 VA chiropractor note shows the Veteran reported pain at both the L5 and S1 levels.  He stated that the pain spread across his low back and seemed as though something had a hold of it and was squeezing.  It was a constant, aching pain that radiated downward into his left hip.  The pain was worse in the morning and with walking around and became better with stretching, adjustments, medication, and an ice pack.

The Veteran's service-connected chronic lumbosacral strain with lumbar disc annular tear and protrusion is rated as 10 percent disability prior to June 10, 2009, 20 percent disabling from June 10, 2009 to March 11, 2012 and 40 percent disabling on and after March 12, 2012.  For the one year period prior to receipt of the increased rating claim on June 10, 2009, there are no clinical records prior to August 2008, and the clinical records dated from August 2008 through June 9, 2009 reflect a continuing complaint of pain without objective findings of worsening of functional impairment, such as increased limitation of motion, including due to pain on use or during flare-ups.  As such, the Board finds that an increase in severity of functional impairment caused by the service-connected low back disability was not demonstrated at any time during the one-year period prior to the date of receipt of the increased rating claim on June 10, 2009.  

Throughout the pendency of the appeal from June 10, 2009, the medical evidence does not demonstrate forward flexion of the thoracolumbar spine 30 degrees or less or ankylosis.  In August 2009, flexion was to 45 degrees, extension was to 25 degrees, lateral movement to the left was to 20 degrees, and lateral movement to the right was to 25 degrees.  In January 2010, range of motion of the Veteran's back was intact.  The May 2011 VA chiropractor noted that with "trunk range of motion," there was only a moderate decrease in all planes.  On examination in March 2012, forward flexion was to 45 degrees.  Extension, right lateral flexion, and left lateral flexion were to five degrees, and right lateral rotation and left lateral rotation were to zero degrees.  After repetitive-use testing, forward flexion was to 45 degrees, extension was to five degrees, right lateral flexion was to five degrees, left lateral flexion was to five degrees, right lateral rotation was to zero degrees, and left lateral rotation was to zero degrees.  As such, the Veteran's service-connected back disability did not meet the criteria for a disability rating of 40 percent under Diagnostic Code 5237 at any time during the appeal period.  38 C.F.R. § 4.71a. 

With respect to other neurological symptoms, the evidence does not show the Veteran reported any neurological symptoms associated with his back disability at any time during the pendency of the appeal.  The August 2009 VA examination report indicates the Veteran had no associated incontinence or erectile dysfunction, and in May 2011, the Veteran specifically denied bowel and bladder incontinence, fever, chills, and weight loss.  Likewise, in March 2012 there was no evidence of any other neurological abnormalities or findings related to a thoracolumbar spine condition, to include bowel and bladder problems.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

In addition, the record does not demonstrate any incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  However, the Board considers highly probative the evidence showing a significant number of incapacitating episodes that required bed rest but were not prescribed by a physician.  Specifically, in February 2010 the Veteran reported that he had missed 179.25 hours of work in the past 12 months due to his back pain.  In addition, the Veteran stated that he had to resign from his employment in May 2010 as he was no longer able to perform his duties.  Furthermore, the Board finds it significant that the evidence indicates the Veteran was unable to remain in any one position for very long due to his chronic back pain, and the Veteran has testified that he is unable to sleep for longer than four hours per night as the result of his chronic back pain.  Therefore, the prescription of bed rest would seem counterintuitive in this Veteran's case.  Here, the evidence shows the Veteran was continuously treated by a physician throughout the pendency of the appeal.  In addition, the Board finds credible the Veteran's statements regarding his time lost from work, and his reports of being unable to remain in any one physical position for any length of time.  As such, the Board finds the evidence meets the criteria for a 40 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2013).

In this case, the Board has taken into particular consideration the impact of the Veteran's back disability on his occupation.  In addition, the Board has considered whether the Veteran's back disability resulted in a level of functional loss greater than that already contemplated by the assigned rating.  DeLuca v. Brown, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  In August 2009, the VA examiner found the Veteran did not have any additional decrease in range of motion with repetitive movement due to pain, weakness, excess fatigue, or incoordination, and there was no additional decrease in range of motion due to flare-ups.  In May 2011, the Veteran could manage light to medium weights if they were conveniently positioned, but he could only walk using a cane or crutches.  On examination in March 2012, the VA examiner found the Veteran's functional impairment involved less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and/or weight-bearing.  Additionally, the Board recognizes the lay statements of record attesting to the Veteran's symptoms of constant pain and the effects of that pain on his daily life.  The Board notes that lay persons can attest to observable symptomatology, and the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Based on a review of all the evidence, and resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence supports a disability rating of 40 percent, but no more, for the Veteran's service-connected back disability throughout the pendency of the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5243.  

However, the Board finds the criteria for a disability rating in excess of 40 percent have not been met at any time during the pendency of the appeal.  The objective medical evidence does not demonstrate unfavorable ankylosis of the entire thoracolumbar spine or functional impairment comparable thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  In addition, the record does not reflect incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  As noted above, the Board has considered the Veteran's lay statements and the evidence with respect to the level of functional loss and has granted an increased disability rating accordingly.  

Additionally, this issue has been reviewed with consideration of whether staged ratings would be warranted at any time during the appeal period.  However, the evidence does not show that a rating in excess of 40 percent would be warranted for the Veteran's service-connected chronic lumbosacral strain with lumbar disc annular tear and protrusion at any time.  38 U.S.C.A. § 5110; see also Hart, 21 Vet. App. 505.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned herein inadequate.  The Veteran's chronic lumbosacral strain with lumbar disc annular tear and protrusion is evaluated as a disability of the musculoskeletal system, the criteria of which is found by the Board to specifically contemplate the level of impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Throughout the pendency of the appeal, the Veteran's back disability was manifested by chronic pain, tenderness, weakness, and decreased range of motion.  As these symptoms are contemplated in the diagnostic code criteria for assignment of a schedular rating, the Board finds the Veteran is not entitled to referral for extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a result, the Board finds the criteria for a disability rating of 40 percent, but no more, for chronic lumbosacral strain with lumbar disc annular tear and protrusion have been met on and after June 10, 2009.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 10 percent, at any time during the one-year period prior to receipt of the increased rating claim on June 10, 2009, for chronic lumbosacral strain with lumbar disc annular tear and protrusion, is denied.

Entitlement to a disability rating of 40 percent, but no more, for chronic lumbosacral strain with lumbar disc annular tear and protrusion from June 10, 2009 to March 11, 2012 is granted.

Entitlement to a disability rating in excess of 40 percent for chronic lumbosacral strain with lumbar disc annular tear and protrusion on and after March 12, 2012 is denied.


REMAND

Entitlement to a TDIU 

With this decision, the Veteran's schedular rating for his service-connected chronic lumbosacral strain with lumbar disc annular tear and protrusion is 40 percent on and after June 10, 2009.  As this is the only disability for which the Veteran is service-connected, the minimum schedular percentage criteria for a TDIU were not met at any time during the pendency of the appeal.  38 C.F.R. § 4.16(a).  

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

At the time of the rating decision on appeal, the record demonstrated the Veteran continued to be employed (in work on a farm), and the examiner on VA examination in August 2009 noted his back disability would not render him unemployable.  However, in May 2010, the Veteran reported that he had resigned from work due to functional limitations caused by his back.  In a February 2012 letter, a private physician opined the Veteran was unable to secure and keep a substantially gainful occupation because of his service-connected low back disability.  In an addendum opinion in July 2012, a VA physician also found the Veteran's service-connected low back disability rendered him unable to secure and maintain substantial, gainful employment.

Based upon the evidence cited above, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU on an extraschedular basis.  Therefore, remand is warranted.

Accordingly, the case is REMANDED for the following actions:

1. Request, with the Veteran's assistance, all records from his previous employers, including any medical records and/or administrative decisions, pertaining to disability benefits.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether a TDIU on an extraschedular basis is warranted.  

Include a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).

3. After completing this and any other development deemed necessary, re-adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
 U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


